Citation Nr: 1108051	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right arm/shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2002.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim requires additional development.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires, among other things, that VA assist a claimant in providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

The Veteran's VA treatment records reflect right shoulder impingement syndrome, suspected right rotator cuff tear, and moderate subacromial impingement with advanced AC joint arthritis, bursitis and no evidence of rotator cuff tear.  

During a November 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that during his 20 years of active duty he often injured his right shoulder.  In particular, in one instance during rough seas he was thrown across a room and hit a safe and a file cabinet.  He said medical staff was called.  The next morning, he slipped and hit a shower wall.  He testified that he had several other injuries as well.  He sometimes fell down ladders and slipped on snow and ice.  In addition, the Veteran stated that his general duties of pushups, physical training and carrying heavy objects caused his right arm/shoulder disability.  He testified that military doctors were going to operate on his right shoulder but had to wait until he recuperated from a left shoulder surgery.  By that time, he was separated from active duty.  

The Board observes that the Veteran is competent to describe his injuries.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In addition, his service treatment records reflect that he did complain of several falls.  A September 1992 report provides that the Veteran slipped and fell, landing on his right hand.  A May 2000 report relates that the Veteran stated that "he has been 'man down' 5 times (2 of which are documented....)."  An undated Report of Medical Assessment provides that the Veteran fell down a ladder on the U.S.S. Carl Vinson, and slipped on some ice and fell at his last command.  He did not seek medical care for either injury.

Also during the hearing, the Veteran testified that he has had symptoms of right arm/shoulder disability ever since separation.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation constitutes evidence that "indicates" that a current disability "may be associated" with military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, in this case the Veteran's testimony as to right arm/shoulder symptoms since separation from service warrants a VA examination to determine whether the claimed disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the right arm/shoulder that may be present.  The claims file must be made available to the examiner and the report should reflect that a review of it occurred.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the Veteran's own contentions, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current disability of the right arm/shoulder is causally related to the Veteran's active duty, including his reported injuries.  

A thorough rationale must be provided for any opinion expressed.  If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner's rationale must clearly show that he or she obtained and considered all tests and records that could help illuminate any pertinent medical question, to include conducting further medical research (if necessary).  Additionally, it is noted that the term "without resort to speculation" should reflect limitations of knowledge in the greater medical community, not just limitations of knowledge of a single examiner.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


